Title: From James Madison to Jonathan Barry, 24 December 1808
From: Madison, James
To: Barry, Jonathan



Sir
Department of State, Decr. 24. 1808.

I have just received a Letter from the Wife of William Bassett, whose case was committed to this Department in yours of the 12th. of August last, requesting that an application might be made to the proper authority at Cayenne, for the person of her Husband, the said William Bassett, in order to his being sent to the United States, to be tried for the offence with which he stands charged, by a Tribunal, and according to the laws of his own Country.  As it appears from your representation, that the Homicide, the Offence alluded to, took place on the high seas, in a Vessel belonging to a Citizen of the United States, and sailing under the American flag, and that the parties implicated were Citizens of the United States, and as the Offence does not present itself as a piracy, according to the Law of Nations, no ground appears on which a trial of the Offenders can regularly take place at Cayenne, & I ask the favor of you, to make an application to the Government there, that the proper steps be taken for transferring the trial to the United States, for which purpose you will be so good as to avail yourself of the first convenient conveyance to the United States; taking all the precautions which the occasion may render necessary and proper.  I am &c.

James Madison.

